Case 1:21-cv-00349-JAO-RT Document 4 Filed 09/15/21 Page 1 of 3          PageID #: 12




                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

 WILLIAM C. CRITTENDEN,                      CIVIL NO. 21-000349 JAO-RT

              Plaintiff,
                                             ORDER DISMISSING ACTION
       vs.

 JOHN IRWIN, et al.,

              Defendants.


                           ORDER DISMISSING ACTION

      On August 16, 2021, pro se Plaintiff William Crittenden (“Plaintiff”)

commenced this action with a document titled “Amended Main Court Petition.”

ECF No. 1. The same day, the Court issued a Deficiency Order advising Plaintiff

that he must pay the filing fee or submit an in forma pauperis (“IFP”) application

within 28 days (including weekends and holidays) of the Order. ECF No. 2 at 2.

The Court cautioned that failure to do so would result in the automatic dismissal of

this action. Id.

      To date, Plaintiff has not remitted the filing fee or submitted an IFP

application. Courts do not take failures to prosecute and failures to comply with

Court orders lightly. Federal Rule of Civil Procedure (“FRCP”) 41(b) authorizes

the Court to sua sponte dismiss an action for failure “to prosecute or to comply
Case 1:21-cv-00349-JAO-RT Document 4 Filed 09/15/21 Page 2 of 3             PageID #: 13




with [the federal] rules or a court order.” Fed. R. Civ. P. 41(b); see Hells Canyon

Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005). Unless the

Court in its order for dismissal otherwise specifies, a dismissal under this rule

operates as an adjudication upon the merits. Fed. R. Civ. P. 41(b).

       To determine whether dismissal is appropriate, the Court must consider five

factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the

court’s need to manage its docket; (3) the risk of prejudice to defendants/

respondents; (4) the availability of less drastic alternatives; and (5) the public

policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291

F.3d 639, 642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61

(9th Cir. 1992)). Although the Court recognizes that Plaintiff is proceeding pro se,

he is not exempt from complying with all applicable rules. See Local Rule 81.1(a)

(“Pro se litigants shall abide by all local, federal, and other applicable rules and/or

statutes.”).

       In view of Plaintiff’s failure to comply with the Court’s Deficiency Order

and failure to prosecute, the Court finds that the Pagtalunan factors support

dismissal of this action. The public’s interest in expeditious resolution of this

litigation strongly favors dismissal, see Pagtalunan, 291 F.3d at 642 (quoting

Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)) (“The public’s

interest in expeditious resolution of litigation always favors dismissal.” (quotations


                                           2
Case 1:21-cv-00349-JAO-RT Document 4 Filed 09/15/21 Page 3 of 3            PageID #: 14




omitted)), as does the Court’s need to manage its docket. See id. (citing Ferdik,

963 F.2d at 1261). Moreover, there is no risk of prejudice to Defendants, as they

have yet to be served. Finally, there are currently no less drastic alternatives

available. This case cannot proceed without the filing fee or leave to proceed IFP.

      The Court concedes that the public policy favoring disposition of cases on

their merits weighs against dismissal. However, considering the totality of the

circumstances and because all of the preceding factors favor dismissal, this factor

is outweighed.

                                  CONCLUSION

      For the reasons stated herein, this action is HEREBY DISMISSED.

      IT IS SO ORDERED.

      DATED:        Honolulu, Hawai‘i, September 15, 2021.




CIVIL NO. 21-000349 JAO-RT; Crittenden v. Irwin; ORDER DISMISSING ACTION




                                           3
